                  IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

MAXWELL KADEL, et al.,                   )
                                         )
                      Plaintiffs,        )
                                         )
      v.                                 )              1:19CV272
                                         )
DALE FOLWELL, et al.,                    )
                                         )
                      Defendants.        )

                                       ORDER

      This matter having come before the Court on the motion by Defendants the

UNIVERSITY OF NORTH CAROLINA AT CHAPEL HILL, NORTH CAROLINA

STATE UNIVERSITY, and the UNIVERSITY OF NORTH CAROLINA AT

GREENSBORO (“University Defendants”) and hereby request an extension of time to

complete discovery. Upon consideration of the Motion to Extend Discovery Deadlines,

and for good cause shown,

      IT IS HEREBY ORDERED that the motion is GRANTED.

      IT IS FURTHER ORDERED that the deadlines for discovery in this case shall be

amended as follows:

      1. Defendants’ affirmative and rebuttal expert reports due by May 1, 2021

      2. Plaintiff’s rebuttal experts due by June 1, 2021

      3. Expert depositions between May 1, 2021, and June 30, 2021

      4. All discovery to be completed by June 30, 2021




      Case 1:19-cv-00272-LCB-LPA Document 90 Filed 03/25/21 Page 1 of 2
This, the 25th day of March, 2021.

                                           /s/ L. Patrick Auld
                                               L. Patrick Auld
                                      United States Magistrate Judge




Case 1:19-cv-00272-LCB-LPA Document 90 Filed 03/25/21 Page 2 of 2
